State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 10, 2016                    107669
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JOSHUA GOODWIN,
                    Appellant.
________________________________


Calendar Date:    September 20, 2016

Before:   Peters, J.P., Garry, Egan Jr., Clark and Mulvey, JJ.

                              __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered April 24, 2015, convicting
defendant upon his plea of guilty of the crime of attempted
assault in the second degree.

      In satisfaction of a six-count indictment, defendant
pleaded guilty to the reduced charge of attempted assault in the
second degree. He was sentenced, as a second felony offender, in
accordance with the terms of the plea agreement to the minimum
prison term of 1½ to 3 years, to run consecutively to the
sentence that he is currently serving. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Accordingly,
                              -2-                  107669

the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Garry, Egan Jr., Clark and Mulvey, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court